DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 12-20-2021 is acknowledged.
Claims 2, 4-5, 9, and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-20-2021.

Claim Objections
Claim 10 is objected to because of the following informalities, and should be:
“…biasing the air scoop in an open position over the air inlet…”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman et al. (U.S. Pub. 2020/0033157).

Regarding claims 1 and 8, Kaufman discloses (Fig. 1a and 2) a multirotor drone 100 (see par. [0063]), comprising:
a main body having an outer surface (as shown in Fig. 1a), and an air channel 112 (i.e. sensing system, through which air flows through from 152 to 154/170: see Fig. 1a) embedded within the main body [0068] having an upstream end at an air inlet 152 (i.e. near the port, where the air enters the main body: see Fig. 1a; [0068]) at the outer surface of the main body [0068] (and as shown in Fig. 1);
a plurality of propellers 108b [0065] coupled to the outer surface of the main body (as shown in Fig. 1a), wherein actuation of at least one of the plurality of propellers 108b induces an air flow directed toward the air inlet 152 and into the air channel 112 [0068] (and as shown in Fig. 1);
a microcontroller 116 [0079]-[0081] positioned within the main body configured to control navigation of the drone by actuation of the plurality of propellers 180b [0081];
an air scoop 152 (i.e. the body of the port: [0068]) having a section positioned at the outer surface of the main body adjacent to the air inlet (as shown in Fig. 1), the air scoop 152 being adjustable between a first position to capture and divert air into the air inlet (i.e. an 
a gas sensor 150 [0068] positioned within the air channel (as shown in Fig. 1a);
wherein the air scoop 152 is positioned to receive and capture air flow of at least one of the plurality of propellers 108b [0068] to induce the air flow into the air channel and toward the gas sensor 150 (as shown in Fig. 1a; [0068]).
The apparatus of Kaufman, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 8.

Regarding claim 6, Kaufman discloses (Fig. 1a and 2) the air inlet and the air scoop 152 are positioned so as to receive air flow from at least two propellers of the multirotor drone (i.e. there are scoops/inlets on either side for at least two props: see Fig. 1a).

Regarding claim 7, Kaufman discloses (Fig. 1a and 2) at least one additional sensor 150 configured to detect a reference gas (i.e. the sensor on the left, capable of detecting a reference gas).

Regarding claim 13, Kaufman discloses (Fig. 1a and 2) providing an additional propeller (i.e. either the left or right, multiple props: see Fig. 1a) oriented to direct air flow in a normal direction toward the air inlet 152 (as shown in Fig. 1a).


Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson et al. (U.S. Pub. 2003/0132344) discloses an air scoop that is extendable and retractable in order to direct airflow into the main body of the aircraft (see Figs. 3-5).
Molnar et al. (U.S. Pub. 2016/0152345) discloses a paddle 402 (drag flap) that opens and closes an air inlet based on the amount of force received by the propeller, however, Molnar’s paddle does not close the inlet when the air force is above a certain amount, rather, it opens when the air force rises above a threshold (for cooling: [0105]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852